362 So. 2d 1048 (1978)
Philip George BAGLEY, Appellant,
v.
David BRIERTON, Superintendent Florida State Prison, Appellee.
No. KK-143.
District Court of Appeal of Florida, First District.
October 5, 1978.
*1049 Joseph Jordan of Bailey & Jordan, P.A., West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., and Carolyn N. Snurkowski, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant filed a petition for a writ of habeas corpus based on several grounds. The trial court denied the petition without a hearing. The two grounds brought to this court on appeal are that appellant was deprived of adequate medical care and of due process of law in disciplinary proceedings.
We do not believe that the allegations regarding the adequacy of medical care establish conclusively that, if true, appellant is entitled to relief. The denial of the petition for writ of habeas corpus on that ground is, therefore, affirmed.
The petition does state, however, specific allegations regarding the disciplinary proceedings which, if true, would establish that the Department of Corrections failed to comply with its own rules and with the procedural requirements of Wolff v. McDonnell, 418 U.S. 539, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974). Accordingly, we reverse and remand for a hearing as to the adequacy of the disciplinary proceedings.
Reversed and remanded.
McCORD, C.J., and BOYER and MILLS, JJ., concur.